Citation Nr: 1432598	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  06-13 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUES
 
1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for service-connected hypertension.

2.  Entitlement to a higher (compensable) disability rating (or evaluation) for left ear sensorineural hearing loss.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1974 to January 1977.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Phoenix, Arizona, Regional Office (RO), which effectively denied an increased disability rating in excess of 10 percent for hypertension and denied a compensable (higher than 0 percent) disability rating for left ear sensorineural hearing loss.  At the time of the August 2005 rating decision, the hypertension and coronary artery disease were both rated together, and a 10 percent had been assigned for both disabilities.  Based on the fact that the 10 percent rating had been assigned primarily for the use of blood pressure medication, and that a separate compensable rating had not been assigned for the coronary artery disease, it was the hypertension that was rated 10 percent disabling and (impliedly) the coronary artery disease was rated at 0 percent disabling.  Although the August 2005 rating decision purported to rate both disabilities together, the effect of the August 2005 rating decision on appeal was to deny a disability rating in excess of 10 percent for the hypertension and to deny a rating in excess of 0 percent for coronary artery disease.  

In a March 2009 statement of the case, the RO bifurcated the hypertension increased rating claim and separately rated the coronary artery disease, assigning to the coronary artery disease a noncompensable (0 percent) disability rating, effective June 29, 2004.  In an October 2008 rating decision, the RO granted an increased disability rating of 10 percent for coronary artery disease, also effective to June 29, 2004, which is for the entire increased rating period.  The net result is that, for the entire increased rating period on appeal, both hypertension and coronary artery disease disabilities are rated at 10 percent disabling, the increased rating claim applied to both disabilities, and the appeal is for a rating in excess of 10 percent for each disability.  Although the RO in October 2008 granted an increased rating to 10 percent for the coronary artery disease, this was not a full grant of benefits; therefore, both increased rating issues are on appeal. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

In a May 2014 statement, the Veteran's representative requested that the Veteran be scheduled for a current VA compensation examination to assess the current severity of the service-connected disabilities.  In this case, there is some evidence that may suggest worsening in severity of the service-connected disabilities since the last VA examination in June 2005.  

With regard to the coronary artery disease, in a July 2014 appellate brief, the Veteran's representative indicated that the June 2005 VA examination did not adequately account for the medication the Veteran has been prescribed for his heart disability, and that the Veteran experiences angina, dizziness, and fatigue.  A December 2008 VA cardiology consult note reveals a borderline electrocardiogram and that the Veteran complained of difficulty breathing and atypical chest pain similar to when he experienced a 2003 myocardial infarction.  The Veteran described the pain as different from the chronic chest pain he typically experiences.

With regard to the hypertension, in the July 2014 appellate brief, the representative also wrote that the Veteran has experienced diastolic blood pressure readings, during flare-ups, which are predominately 110 or more.  A November 2008 VA treatment record shows a blood pressure reading of 135/73.  A December 2008 VA treatment record shows a blood pressure reading of 136/88.  

Regarding left ear hearing loss, the Veteran's representative wrote in the July 2014 brief that the Veteran is not able to discern voices as readily as before, suggesting worsening of speech recognition ability.  Based on some evidence suggestive of worsening of the service-connected disabilities since the last June 2005 VA examination, the Board finds that a new VA examination is necessary to assist in determining the current severity of the service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the proper authorization forms allowing for the procurement of treatment records from any private health care provider(s) who may have provided treatment for hypertension, sensorineural hearing loss, or coronary artery disease.  Upon receipt of the appropriate releases, the RO should then contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  Associate with the record any VA treatment records that are not already of record.

2.  Then schedule the Veteran for VA examination(s) to address the current level of severity of the service-connected hypertension, left ear sensorineural hearing loss, and coronary artery disease.  All relevant documents associated with the claims file should be reviewed by the VA examiner(s) in connection with the examination(s).

3.  After completion of the above, the appeal for increased disability ratings for hypertension, left ear sensorineural hearing loss, and coronary artery disease should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


